DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 8, 12, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/21.
Upon further review, Examiner has determined that claim 12 also reads on elected Species IV and thus will be examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, and 10 of U.S. Patent No. 10,734,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the original signal corresponds to the first driving signal and the driving signal corresponds to the second driving signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2004/0061521).
Regarding claim 1, fig. 1 of Watanabe teaches a conversion circuit, comprising: a main device [10], comprising a first terminal (on left), a second terminal (on right) and a control terminal [gate]; and a voltage control switching circuit [14,16,36,38,40,42], comprising: a first terminal [at drain of 14] configured to receive an original signal [Vcc]; a second terminal [at source of 14] coupled to the control terminal of the main device, and configured to transmit a driving signal to drive the main device; a reference terminal [at anode of 40] coupled to the second terminal of the main device, wherein a voltage level of the driving signal is generated by the voltage control switching circuit; and a first voltage-control switch [14] comprising: a first drain terminal coupled to the first terminal of the voltage control switching circuit; a first source terminal coupled to the second terminal of the voltage control switching circuit; and a first gate terminal coupled to the reference terminal of the voltage control switching circuit (through 42 and 40).
Regarding claim 2, fig. 1 of Watanabe teaches wherein the voltage control switching circuit further comprises: a clamping circuit [16,36,38,40,42], comprising: a first terminal [at cathode of 16] coupled to the first gate terminal of the first voltage-control switch; and 25a 
Regarding claim 3, fig. 1 of Watanabe teaches wherein the clamping circuit further comprises a plurality of clamping elements, the plurality of clamping elements are coupled to the first gate terminal of the first voltage-control switch, and at least one of the plurality of clamping elements is further coupled to the reference terminal.
Regarding claim 5, fig. 1 of Watanabe teaches wherein the first voltage-control switch comprises a normally-on device, a normally-off device, or any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Kameda (US 2005/0046402).
Regarding claim 9, fig. 1 of Watanabe teaches a conversion circuit, comprising: a voltage control switching circuit [14,16,36,38,40,42], comprising: a first terminal configured to receive 
	Regarding claim 10, the combination as indicated above teaches wherein the voltage control switching circuit further comprises: a clamping circuit [16,36,38,40,42], comprising: a first terminal coupled to the first gate terminal of the first voltage-control switch; and a second terminal coupled to the reference terminal of the voltage control switching circuit, wherein a voltage across the first terminal and the second terminal of the clamping circuit is clamped to a predetermined level; 28wherein the voltage level of the driving signal is clamped by the voltage 
Regarding claim 11, the combination as indicated above teaches wherein the clamping circuit further comprises a plurality of clamping elements, the plurality of clamping elements are coupled to the first gate terminal of the first voltage-control switch, and at least one of the plurality of clamping elements is further coupled to the reference terminal.
Regarding claim 13, the combination as indicated above teaches wherein the first voltage-control switch comprises a normally-on device, a normally-off device, or any combination thereof.
Regarding claim 14, the combination discloses the claimed invention except for the claimed threshold voltage of the normally-on device. It would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to implement such a threshold voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 6, Watanabe discloses the claimed invention except for the claimed threshold voltage of the normally-on device. It would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to implement such a threshold voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896